Citation Nr: 1804022	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO. 14-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a left thigh disorder.

2. Entitlement to service connection for a left knee disorder, to include as secondary to a left thigh disorder.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The appeal is REMANDED for the following actions:

1. Reasons for the remand: The Veteran has produced  medical opinion evidence from two physicians and a fellow EMT, described below, which suggests that he incurred a left thigh strain which predisposed him to further injury during the course of his civilian duties as a carpenter and firefighter. It appears that the only medical development undertaken in this claim was accomplished by a physician's assistant who did not comment upon MRI findings suggestive of the old injury. 

2. The RO will accomplish the following development tasks:

a. Contact the Veteran and ask if he has any further evidence to submit that is not in the VBMS file. Ask him to produce it or authorize its release and then obtain the evidence.

b. Conduct a medical examination, to be CONDUCTED BY A PHYSICIAN QUALIFIED IN ORTHOPEDIC OR MUSCLE INJURIES, to determine if the Veteran has (1) a left thigh disorder which he incurred in service as below described, and which left him predisposed to injury and (2) if he has such a left thigh disorder as described, whether the disorder also caused a left knee or leg disorder.

The examiner's attention is called to the following:

*While in June 1995, the Veteran was treated for a left thigh bruise. Medical examiners found a "lump" in his leg. The Veteran reported that the lump started as a pulled muscle and a lump arose. The lump was diagnosed as a hematoma. 

*The Veteran's June 1996 separation examination was absent of any mention of the Veteran's left thigh. In the accompanying medical history questionnaire, the Veteran specifically denied then having, or ever having had "cramps in [his] legs" or a "trick or locked knee." He otherwise reported that he was in "good health." The Veteran also responded "no" to the inquiry as to whether he had "any illness or injury other than those already noted" and stated the medical examiner noted the Veteran had "no complaints."

*In April 2012, the Veteran reported that after his discharge from service, he worked in the construction industry. He said his duties consisted of lifting beams, carrying shingles, climbing ladders and moving sheets of plywood and that these tasks inflamed his left quadricep. He reported that in December 2011, his left knee began to hurt, and that many aspects of his job required him to crawl or spend prolonged time in a crouched position, which caused "intense pain from not only [his] thigh but also [his] knee." The Veteran also reported that he was then working as a firefighter and emergency medical technician. 

*In an April 2012 statement, S.M.P., who stated that she was a paramedic, reported that she worked with the Veteran in his employment as a firefighter. S.M.P. stated that after "normal on-duty stress," the Veteran experienced fatigue and aching pain his left upper leg, and that she noted an "abnormality" in the Veteran's left thigh muscle. She added that on multiple occasions, after more intense training involving crawling, climbing ladders, the carrying of heavy weight up and down stairs and periods of more than ten minutes of crawling, the Veteran experienced more persistent and intense pain. 

*Upon VA examination in July 2013, accompanied by review of the claims folder,  the VA examiner opined that the Veteran had a "non-penetrating muscle injury," as chosen from an examination form. did not have a left thigh disorder. The examiner indicated that the Veteran's in-service injury was limited and self-resolving and would not cause chronic or persistent pain. 

*In a September 2013 report of magnetic resonance imaging, Olaf Lieberg, M.D., reported that clinical testing showed that the Veteran's left thigh region of pain was in the area of a replacement of muscle tissue, which suggested a retracted tear which had healed and scarred. Dr. Lieberg also noted a possible tear or degeneration within the posterior horn of the medial meniscus.

*In an October 2013 report generated by Nitin S. Binwar, M.D. of the FLH medical group. Dr. Binwar reported that the Veteran had an old rupture of the rectus femoris muscle of the left thigh sustained while he was on active duty. The physician reported that while the Veteran had a "nonrelated injury to the left knee which resulted in a medial meniscus tear of his left knee, the Veteran's left lower extremity would be more prone to injury secondary to the quadriceps injury." Dr. Binwar stated that the Veteran's quadriceps injury was secondary to his incident while in service in 1996. 

The examiner must undertake any necessary medical testing to include if necessary radiographic and other studies and respond to the following questions, supported by a clear explanation:

*Does the Veteran currently have a left thigh strain as a result of the in-service incident?

*Did the Veteran's in-service treatment for a left thigh strain predispose him to an injury? 

*If the Veteran's left thigh predisposed him to a further injury, does the Veteran have a left leg disorder as direct or secondary result to the left thigh injury, including by way of compensated movement?.

3. After the development is accomplished, readjudicate the claim in accordance with any appropriate appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).










